Citation Nr: 0210878
Decision Date: 08/29/02	Archive Date: 11/06/02

Citation Nr: 0210878	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  99-11 796	)	DATE AUG 29, 2002
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 (West 1991 & Supp. 2001) for hepatitis C alleged due to VA treatment received in April 1989.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from February 1976 to January 1980.  He died in January 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.


VACATUR

The Board issued a decision in April 2002 concerning the 
issue on appeal.  The record indicates that the veteran died 
before the date on which the Board decision was dispatched.  
As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  In these 
circumstances, the appropriate remedy is to vacate the Board 
decision (which causes the underlying RO decision to be 
vacated as well) and dismiss the appeal.  Landicho, 7 Vet. 
App. at 54.   Such action ensures that the Board decision and 
underlying RO decision will have no preclusive effect in the 
adjudication of any accrued-benefits claims derived from the 
veteran's entitlements. Id. 

Accordingly, consistent with the Court's reasoning set forth 
in Landicho, the Board vacates its April 2002 decision. 


ORDER

The April 2002 Board decision is vacated.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 





Citation Nr: 0203372	
Decision Date: 04/12/02    Archive Date: 04/18/02

DOCKET NO.  99-11 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
(West 1991 & Supp. 2001) for hepatitis C alleged due to VA 
treatment received in April 1989.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from February 1976 to January 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

In his June 1999 substantive appeal, the veteran requested a 
Travel Board hearing.  In October 2000, he requested that the 
hearing scheduled for November 2000 be cancelled.  Thus, the 
veteran's hearing request is withdrawn.  See 38 C.F.R. 
§ 20.704 (2001).  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran received a blood transfusion during an April 
1989 VA hospitalization.  

3.  The veteran subsequently tested positive for hepatitis C.   

4.  The evidence of record does not establish that the 
proximate cause of the veteran's contracting hepatitis C was 
fault on the part of VA in furnishing the treatment or an 
event that was not reasonably foreseeable.


CONCLUSION OF LAW

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for hepatitis C alleged due to VA treatment in April 1989 is 
not established.  38 U.S.C.A. §§ 1151, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.358 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
September 1998 rating decision and March 1999 statement of 
the case, the RO apprised the veteran and his representative 
of the applicable law and regulation and gave notice as to 
the evidence needed to substantiate the claim.  In addition, 
with respect to the duty to assist, the RO secured VA 
treatment records for the relevant time periods.  The veteran 
has not authorized VA to obtain any private records.  Also, 
the Board secured a medical opinion with respect to the claim 
and provided a copy of the opinion report to the veteran and 
his representative.  A copy of the representative's April 
2002 response is associated with the claims folder.  Finally, 
the veteran has had ample opportunity to present evidence and 
argument in support of his appeal.  Therefore, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Factual Background

The veteran submitted a claim in November 1997, alleging that 
he incurred hepatitis C as a result of a blood transfusion 
received at a VA facility in April 1989.  With his claim, the 
veteran included a copy of an October 1991 letter from a 
local blood bank, informing him that blood donated in 
September 1991 tested positive for hepatitis C antibodies.  

VA records showed that the veteran admitted to the intensive 
care unit in April 1989 for treatment of gastrointestinal 
bleeding.  Hospital records indicated that about 12 hours 
after admission, testing showed hemoglobin level below 
normal.  The received a transfusion of one unit of packed red 
blood cells with subsequent improvement in condition.  A May 
1991 record marked as "Attending Note" indicated that the 
veteran had a long history of alcohol use and 
gastrointestinal bleeding.  It also stated that he was 
hepatitis C positive, "probably due to transfusion from 
[upper gastrointestinal] bleeding in 1989."  The signature 
did not include a notation that the author is a physician.  
Subsequent VA records variously dated discovery of hepatitis 
C to different times in 1993.  Admission notes for a January 
1996 hospitalization related medical history including the 
April 1989 blood transfusion.  Notes indicated that hepatitis 
C was diagnosed in December 1993 presumably after the 1989 
transfusion.     

In May 2001, the Board requested an independent medical 
expert (IME) opinion as to whether infection from hepatitis C 
from blood transfusion in 1989 was a reasonably foreseeable 
event.  The January 2002 IME report explained that the 
standard of care in hospitals in 1989 did not include testing 
blood for hepatitis C, noting that the virus was only 
described and discovered in 1989.  However, even in 1989, 
non-A non-B hepatitis, a term that would have described 
hepatitis C in 1989, was known as potentially transmissable 
through blood transfusion.  Thus, infection with hepatitis 
through blood transfusion received in April 1989 was a 
reasonably foreseeable event.  Retrospective studies showed 
that risk of acquiring the hepatitis C virus through blood 
transfusion was as high as 1 in 200 units prior to 1990.  The 
physician also explained that transfusion of packed red blood 
cells was standard therapy in the case of active upper 
gastrointestinal bleeding.  He concluded that the veteran's 
infection with hepatitis C from blood transfusion 
administered in April 1989 during the course of VA medical 
treatment was a reasonably foreseeable event.   
Analysis

Under certain circumstances, compensation shall be awarded 
for a qualifying additional disability of a veteran in the 
same manner as if such disability were service-connected.  38 
U.S.C.A. § 1151(a) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.358(a) (2001).   

In order to constitute qualifying additional disability, 
first, the disability must not be the result of the veteran's 
willful misconduct.  38 U.S.C.A. § 1151(a); 38 C.F.R. 
§ 3.358(c)(4).

Second, the disability must be caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran by VA, and the proximate cause of the disability must 
be a) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or b) an event that was not 
reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1).  
Compensation may also be provided when disability or death 
was proximately caused by the provision of VA training and 
rehabilitation services.  38 U.S.C.A. § 1151(a)(2).  

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim is based is compared with the 
subsequent physical condition resulting from the disease or 
injury.  38 C.F.R. § 3.358(b)(1).  As applied to medical or 
surgical treatment, the physical condition prior to the 
disease or injury will be the condition which the specific 
medical or surgical treatment was designed to relieve.  
38 C.F.R. § 3.358(b)(1)(ii).  Compensation is not payable for 
the continuation or natural progress of disease or for 
injuries for which the hospitalization was authorized.  
38 C.F.R. § 3.358(b)(2).       

In determining whether such additional disability resulted 
from injury suffered as a result of VA care, the evidence 
must show actual causation rather than coincidental 
occurrence.  38 C.F.R. § 3.358(c)(1).  Compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran.  38 C.F.R. § 3.358(c)(3).  

The evidence of record suggests that the veteran incurred 
infection with hepatitis C as a result of a blood transfusion 
administered during the course of treatment and 
hospitalization at a VA facility in April 1989.  There is no 
evidence showing prior infection or other possible source of 
infection after the VA hospitalization.  However, the law 
requires that the hepatitis C infection must have been caused 
by the VA care, with the proximate cause of either fault in 
furnishing the care or an event that was not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a)(1).  In this case, there 
is no evidence or allegation of fault in the provision of the 
blood transfusion in April 1989.  The IME report states that 
transfusion is standard therapy for gastrointestinal bleed as 
in the veteran's case.  There is no suggestion that a blood 
transfusion was unnecessarily or improperly performed.  
Moreover, the IME opinion states that infection with 
hepatitis C virus was a reasonably foreseeable event.  It is 
clear that testing for hepatitis C in blood was not available 
in April 1989, though non-A non-B hepatitis was known as 
possibly transmitted through blood.  Thus, infection was a 
reasonably foreseeable result of blood transfusion.  Review 
of the claims folder reveals no competent opinion to the 
contrary.  

To the extent that the veteran himself alleges that infection 
with hepatitis C was an event not reasonably foreseeable, the 
Board emphasizes that there is no indication that the veteran 
is educated and trained in medicine or other relevant 
scientific field.  Generally, where the determinative issue 
involves medical causation or a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Because the question as to whether hepatitis C 
infection was reasonably foreseeable requires medical 
expertise, the veteran's lay opinion on the matter is 
insufficient to rebut the IME opinion report.   

In his April 2002 response to the IME report, the veteran's 
representative argues that the veteran is entitled to 
compensation for hepatitis C because infection with the 
virus, though deemed a reasonably foreseeable event, was not 
a necessary consequence of the transfusion.  Pursuant to VA 
regulation, compensation is not payable for the necessary 
consequences of properly administered medical treatment.  
38 C.F.R. § 3.358(c)(3).  Thus, the representative's argument 
appears to be that, if hepatitis C is not a necessary 
consequence of the transfusion, the veteran is ipso facto 
entitled to compensation.  However, as set forth above, the 
statute requires that the proximate cause of the disability 
be either fault or an event not reasonably foreseeable.  
38 U.S.C.A. § 1151(a)(1).  Neither VA statute or regulation 
nor logic dictates that an event that is not a necessary 
consequence is tantamount to an event not reasonably 
foreseeable.  The IME report establishes that infection with 
hepatitis C was a reasonably foreseeable event in the instant 
case.  The argument from the veteran's representative offers 
nothing persuasive against that opinion.      

In conclusion, the Board finds that entitlement to 
compensation for hepatitis C alleged due to VA treatment in 
April 1989 is not established.  38 U.S.C.A. §§ 1151, 5107(b); 
38 C.F.R. § 3.358.  Accordingly, the appeal is denied.            


ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for hepatitis C alleged due to VA treatment in April 1989 is 
denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

